Citation Nr: 0819831	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and sister


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1957.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied service connection for 
schizophrenic reaction because the evidence submitted was not 
new and material.  A March 2006 Board decision found that the 
claim was reopened and remanded the claim for development.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the appellant's current 
psychiatric disorder, diagnosed as dementia, had its onset in 
service or preexisted service and was permanently worsened 
therein, or that a psychosis was diagnosed within one year 
after separation from service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, April 2006, 
and May 2007; rating decisions in December 2002 and January 
2004; a statement of the case in July 2003; and supplemental 
statements of the case in January 2004 and November 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as psychoses, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In August 2002 the veteran requested service connection for 
his schizophrenia condition and memory loss that were due to 
his active service.  He contends that his mental condition 
manifested itself while in service.  In the alternative, the 
veteran, through his representative, contends that the 
condition existed prior to service and was aggravated in 
service since the veteran required hospitalization within two 
years after he was discharged.  

The service medical records received in January 1960 are 
negative for findings, complaints, or diagnosis of 
schizophrenia or other psychiatric disorder.  No additional 
service medical records are available.  Thus, a chronic 
acquired psychiatric disorder is not shown in service. 

In response to another request for service medical records, 
the National Personnel Records Center (NPRC) stated in May 
2006 that there were no service medical records or reports 
from the surgeon general's office.  NPRC indicated that any 
service medical records would have been destroyed in a fire 
at their facility.  

The Board has a heightened duty to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).  The case law does not lower 
the legal standard for proving a claim for service connection 
but rather increased the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

There is no post-service medical evidence of record showing 
that a psychosis manifested to a compensable degree within 
one year following separation from active service.  Therefore 
service connection is not warranted on a presumptive basis.

In the veteran's original claim received in December 1959, he 
indicated that he had a nervous condition that had begun in 
November 1959.  He also mentioned a pulmonary condition that 
had begun in November 1959 for which he had received 
treatment from a private medical doctor in June 1959.  

In December 1959 based on information provided by the veteran 
as to his private treatment in June 1959, a request was made 
for information regarding his treatment.  The doctor wrote in 
January 1960 that he had treated the veteran in June 1959.  
The veteran complained of weakness and malaise and had felt 
rundown for one month.  He was working and studying at the 
same time.  Physical examination revealed the veteran was 
tense, nervous, and pale.  He had lung symptoms and the 
impression was tuberculosis or bronchitis.  He was to go to 
VA for x-rays and further treatment.

In December 1959 he was admitted to Clinica Antillas and the 
diagnoses included simple schizophrenic.  The Psychiatric 
Admission Note as shown in a March 1960 interim summary 
states that the veteran was admitted to the NP Service 
Section as a direct admission from VA offices with an initial 
diagnosis of schizophrenic reaction simple type.  He had 
never before been hospitalized.  His complaints were noted 
and included auditory hallucinations of voices that called 
him by name.  The diagnosis was schizophrenic reaction 
undifferentiated type.  

The March 1960 interim summary noted that the veteran was 
admitted to Clinica Antillas for the first time in December 
1959.  Past history revealed that since 1957 (September) when 
discharged he had felt marked weakness and failing memory.  
Since two months previous to the admission, he had insomnia, 
nervousness caused by noises, and pain in back.  One month 
previous to admission a VA chest X-ray showed abnormal 
findings that was confirmed two weeks later and he then was 
hospitalized at Clinica Antillas.  His stay in the hospital 
from December 1959 to March 1960 was considered too short to 
permit an adequate period of psychiatric observation and he 
was considered as a candidate to continue hospitalization.  
The diagnosis was schizophrenic reaction, chronic 
undifferentiated type.  The "EPS" was undetermined.  The 
predisposition was unknown.  Apparently he was a somewhat 
schizoid person all his life.

Another interim summary in August 1960 noted that the 
veteran's condition had deteriorated.  It was evident that 
his schizophrenic process was running a progressive downhill 
course and he would continue to be in need of further 
hospitalization and treatment for an indefinite period of 
time.  The diagnosis was the same as shown in March 1960.  

A discharge summary for a period of hospitalization from 
December 1959 to April 1962 noted that the veteran was 
admitted because of hemoptysis.  During the course of his 
hospitalization, he showed evidence of a progressive 
schizophrenic illness.  At one point he began to improve, 
however, his condition again became worse and persisted for 
about 6 to 8 months.  He gradually began to take more 
interest in activities and was given a series of passes home.  
After being granted one such pass in April 1962 he failed to 
return and was accordingly discharged AWOL.  He was suffering 
from a chronic schizophrenic illness of which the basic 
symptomatology still persisted.  He had made a reasonably 
good symptomatic improvement particularly in the social and 
recreational areas.  The diagnosis remained schizophrenic 
reaction, chronic undifferentiated type.  

The veteran was again hospitalized at the Clinica Antillas 
from November to December 1962.  The discharge summary noted 
that his last admission to the hospital had been from 
December 1959 to April 1962.  His condition improved and the 
visual and auditory hallucinations together with delusional 
material disappeared.  When his condition was considered to 
be in a state of remission he was discharged.  The discharge 
diagnosis was schizophrenic reaction, chronic 
undifferentiated type.  

An annotation on a request to the San Juan VA medical center 
for records from 1957 to the present indicates that records 
from 1957 to 1959 were burned.  

VA treatment records from November 1959 to September 2007 
show treatment for psychiatric disorders but those records do 
not indicate records of treatment for any psychosis within 
one year of discharge.  

A request to social services was made from the general 
medical clinic in November 1959 to inform the veteran as to 
where he could receive psychiatric treatment on an outpatient 
basis.  The provisional diagnosis was anxiety state.  A 
referral was made.  As noted above, he was hospitalized from 
December 1959 to April 1962 and from November to December 
1962.

The veteran was referred for a psychiatric examination and 
evaluation in February 1969.  He worked as a janitor.  He had 
been hospitalized at Clinic Antillas from November to 
December 1962 for schizophrenic reaction.  On examination, 
the diagnosis remained schizophrenic reaction, 
undifferentiated type, chronic.  

In 1984, he sought treatment for insomnia, poor memory, ill 
humor, and hearing voices.  He had been seen by a 
psychiatrist in 1962 and was diagnosed schizophrenic.  He had 
been under psychiatric treatment and some medication.  A 
diagnosis of depression was made in May 1984.  In November 
1993 the veteran sought treatment for anxiety and sleep 
disturbance related to his worrying about a physical 
condition.  

The veteran was seen in May 2002 for complaints of memory 
problems which began approximately two years earlier.  Based 
on the results of a CT scan, further testing was recommended.  
In August 2002, a brain scan was compatible with Alzheimer's 
disease.  Subsequently he was seen for follow up of anxiety 
disorder.  There was no evidence of psychotic signs.  The 
assessment was a generalized anxiety disorder and his memory 
loss was related to the age process.  

At a November 2002 VA mental disorders examination, the 
veteran reported that he had been in psychiatric treatment 
for a long period of time due to recurrent depressive 
episodes.  There was no past history of psychiatric 
hospitalization in the last 30 years.  He reported his 
symptoms which did not include psychotic symptoms.  The 
clinical findings were recorded.  The diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
opined that there was no evidence in the mental status 
examination to establish a diagnosis of dementia.    

An MRI of the brain in June 2003 revealed mild to moderate 
diffuse cerebral atrophy.  At a VA neurological evaluation in 
November 2003, the diagnosis was dementia of the Alzheimer 
type fulfilling DSM-IV criteria.  Testing indicated a 
moderate degree of dementia.  

Although a diagnosis of schizophrenia, undifferentiated type 
was shown during the period from 1959 to 1962, treatment 
records after 1962 show various diagnoses to include anxiety 
state, depression, major depression, major depression with 
psychotic features by history, Alzheimer's disease, cognitive 
disorder not otherwise specified, depressive disorder not 
otherwise specified, and dementia.  The veteran receives 
current treatment for dementia.  The treatment records do not 
establish a link between any of those variously diagnosed 
psychiatric disorders and the veteran's service.  

At a hearing at the RO in September 2003, the veteran denied 
having any psychiatric condition prior to service and 
testified that he began to feel nervous in service.  After 
his discharge in 1957 he sought treatment from a doctor who 
lived in Caparra Terrace, but that the doctor passed away and 
his records were not available.  He was hospitalized at the 
Clinica Antillas in 1959 and was there for three years.  He 
later went to the VA medical hospital, where he continued to 
receive treatment.  He described his current symptoms and the 
effects on his activities.  His wife and sister testified as 
to their observations of the veteran's condition.  His sister 
testified that she noticed changes when the veteran returned 
from his service in Germany.  

Lay statements from two individuals expressed their 
observations that the veteran had returned from service in 
1957 very nervous and restless.  He was very ill from his 
nerves and was hospitalized at Clinica Antillas for 
approximately three years.   

At a VA mental disorders examination in June 2007, the past 
medical history indicated that the veteran was admitted to 
the Antillas Clinic in 1958 due to "hearing voices and not 
sleeping."  He was receiving treatment for a mental 
disorder.  He described his symptoms.  The clinical findings 
were recorded.  The veteran denied hallucinations.  The 
diagnosis was dementia not otherwise specified.  The examiner 
commented that the cognitive decline overshadowed any other 
psychiatric symptoms that the veteran might be exhibiting.  
No other mental disorder was found.  The examiner reported 
that she had reviewed private medical records, service 
medical records, and VA records.  There was no evidence of 
psychiatric complaints, findings, or treatment prior to 
military service.  There was no evidence of psychiatric 
complaints, findings, or treatment during military service.  
There was no evidence of psychiatric complaints, findings, or 
treatment after discharge from military service.  The 
examiner opined that the dementia was not related at all to 
veteran's military service in terms of anatomy, 
pathophysiology, or etiology.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder claimed as 
schizophrenic reaction.

A chronic acquired psychiatric disorder is not shown in 
service and a psychosis is not shown during the presumptive 
period of one year following the veteran's separation from 
service.  The veteran testified that after his discharge in 
1957 he had sought treatment, but that doctor's records were 
not available.  However, evidence of record contains a 
medical statement written in January 1960 that the veteran 
had received treatment in June 1959.  In an interim 
hospitalization report dated in March 1960, reference was 
made to a history of symptoms of weakness and failing memory 
since his discharge in 1957.  However, earlier evidence of 
record shows that when the veteran saw the doctor for a 
pulmonary condition in June 1959 he complained of weakness 
for one month.  In his original claim he reported onset of a 
nervous condition in November 1959.  Although the June 2007 
examination report indicates that the veteran was 
hospitalized at the Antillas Clinic in 1958 for schizophrenic 
reaction, contemporaneous evidence of record clearly 
indicates that the date of admission was in December 1959 and 
that it was his first admission at Antillas Clinic.  The 
evidence does not include any competent medical evidence of a 
psychosis manifesting to a compensable degree within one year 
after separation from service.  Therefore, the Board finds 
that presumptive service connection is not warranted.

Furthermore, because the evidence does not show any inservice 
psychiatric complaints and the post-service evidence of 
record does not relate any current psychiatric disorder to 
the veteran's service, the Board finds that service 
connection for a  psychiatric disorder is not warranted.  A 
current diagnosis of schizophrenic reaction is not shown.  
Although other psychiatric diagnoses have been shown and 
there is a current diagnosis of dementia, there is no 
competent medical evidence of record providing a link between 
any current psychiatric disorder and the veteran's service.  

The veteran, through his representative, contends that the 
examiner during the veteran's hospitalization in a summary in 
March 1960 and thereafter stated that the veteran has 
apparently always been schizophrenic.  He contends that this 
indicates that the examiner believes that the condition 
existed in the military.  However, the Board finds that with 
regard to a predisposition which was unknown, the examiner 
commented that apparently the veteran was a "somewhat 
schizoid person all his life."  Schizoid behavior is a type 
of personality.  To the extent that the veteran has any type 
of personality disorder, the Board notes that a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Winn v. Brown, 8 
Vet. App. 510 (1996).  Schizoid is also a term used loosely 
to refer to any of a variety of characteristics related to 
schizophrenia, including schizophrenia-like traits said to 
indicate a predisposition to schizophrenia.  Dorland's 
Illustrated Medical Dictionary 1664 (30th Ed. 2003).  
Accordingly, the Board finds that the medical statement in 
relation to predisposition does not indicate that the veteran 
manifested schizophrenia prior to or in service.  

The Board recognizes the contentions of the appellant and his 
family members as to a relationship between the appellant's 
service and a claimed psychiatric disorder.  There is no 
indication that they have the requisite medical training to 
provide competent evidence regarding medical issues.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  However, as 
laypersons, the appellant and his family members are not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, those assertions do not 
constitute competent medical evidence that the appellant has 
a chronic acquired psychiatric disorder that is linked to 
service or to an incident in service.

Accordingly, the Board finds that the evidentiary record does 
not contain competent medical evidence or opinions to 
establish a relationship between any current psychiatric 
condition and any aspect of the veteran's active service.  
Furthermore, the evidence does not show that any psychosis 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder 
claimed as schizophrenic reaction, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
claimed as schizophrenic reaction is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


